DETAILED ACTION
This Office Action is in response to the communication filed on 12/09/2021.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 11-13, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrara et al. (US 2012/0317565).
Claim 1, Carrara teaches:
A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising:
executing an application on a user device, the application comprising a feature based function requiring access to a feature resource of the user device when the application uses the feature based function; (e.g. [0101]-[0102], "at some point in time after the installation of the application 402…the first mobile device 100 executes the application 402…During execution of the application 402, an attempt to access a computing resource on the first mobile device 100 is made by the application 402…In the example scenario described above, this may involve the mobile device 100 accessing a camera API that the 'CycleNation' application provides to capture photographs of features on a cycling route")
during execution of the application on the user device, determining whether the application requires use of the feature based function; when the application requires use of the feature based function, requesting permission for the application to access the feature resource of the user device to use the feature based function, the permission request comprising a usage description of the feature resource by the feature based function; and (e.g. [0011], "FIG. 6B is an example visual output of a permission request that may be displayed during execution of an application on the first mobile device" [0106]-[0107], "the first mobile device 100 displays a permission request to allow the application 402 to access the computing resource that the application 402 is attempting to access…during execution of the application 402. This permission request may be displayed to a user in a user interface of the first mobile device 100…FIG. 6B illustrates an example visual output displaying the 'CycleNation' application's permission request 604c for the camera API on 'Bob's Device' 600. When viewing the permission request, a user may allow 610' or deny 612' the 'CycleNation' application access to the camera API")
when permission for the application to access the feature resource of the user device is granted, allowing the application to access to the feature resource of the user device. (e.g. [0108], "the application 402 may be allowed access to the computing resource if the permission request displayed…is accepted by the user (or the access may be otherwise denied)")
Claim 2, Carrara teaches:
wherein the application further comprises a required application function requiring access to a required resource of the user device, the application having been granted permission to access the required resource of the user device at installation of the application on the user device. (e.g. [0010], [0099]-[0100])
Claim 3, Carrara teaches:
wherein the application further comprises an optional application function requiring access to an optional resource of the user device, the application having been deferred permission to access the optional resource of the user device. (e.g. [0101]-[0102], [0105], [0135])
Claim 6, Carrara teaches:
wherein the operations further comprise when permission for the application to access the feature resource of the user device is denied, denying the application from accessing the feature resource of the user device. (e.g. [0108])
Claim 8, Carrara teaches:
wherein the feature based function further requires access to information of the user device. (e.g. [0098]-[0099], [0107])
Claim 9, Carrara teaches:
wherein the feature resource comprises a camera of the user device. (e.g. [0102], [0107])
Claim 11, this claim is directed to a system containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 12, this claim is directed to a system containing similar limitations as recited in claim 2 and is rejected for similar rationale.
Claim 13, this claim is directed to a system containing similar limitations as recited in claim 3 and is rejected for similar rationale.
Claim 16, this claim is directed to a system containing similar limitations as recited in claim 6 and is rejected for similar rationale.
Claim 18, this claim is directed to a system containing similar limitations as recited in claim 8 and is rejected for similar rationale.
Claim 19, this claim is directed to a system containing similar limitations as recited in claim 9 and is rejected for similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrara et al. (US 2012/0317565) in view of Swingler et al. (US 2012/0311697).
Claim 4, Carrara teaches the application, the user device (see above) and does not appear to explicitly teach but Swingler teaches: 
a second optional application function requiring access to a second optional resource of a user device, an application having been denied permission to access the second optional resource of the user device. (e.g. fig. 4, [0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Swingler into the invention of Carrara, and the motivation for such an implementation would be for the purpose of providing an efficient way to configure in a finer-grained fashion whether a particular action to be performed by the application is allowed and providing a mechanism to convey permission information to a user at a higher level that is human understandable (Swingler [0005]-[0006], [0017]).
Claim 7, Carrara teaches the application and the feature resource of the user device (see above) and dose not appear to explicitly teach but Swingler teaches: 
determining whether an application has existing permissions to access a feature resource of a user device. (e.g. [0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Swingler into the invention of Carrara, and the motivation for such an implementation would be for the purpose of providing an efficient way to configure in a finer-grained fashion whether a particular action to be performed by the application is allowed and providing a mechanism to convey permission information to a user at a higher level that is human understandable (Swingler [0005]-[0006], [0017]).
Claim 10, Carrara teaches the feature resource and the user device (see above) and dose not appear to explicitly teach but Swingler teaches:
a feature resource comprises a microphone of a user device. (e.g. [0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Swingler into the invention of Carrara, and the motivation for such an implementation would be for the purpose of providing an efficient way to configure in a finer-grained fashion whether a particular action to be performed by the application is allowed and providing a mechanism to convey permission information to a user at a higher level that is human understandable (Swingler [0005]-[0006], [0017]).
Claim 14, this claim is directed to a system containing similar limitations as recited in claim 4 and is rejected using the same rationale to combine the references.
Claim 17, this claim is directed to a system containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 20, this claim is directed to a system containing similar limitations as recited in claim 10 and is rejected using the same rationale to combine the references.
Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carrara et al. (US 2012/0317565) in view of Swingler et al. (US 2012/0311697) further in view of Hoggan et al. (US 8,824,372).
Claim 5, Carrara-Swingler teaches the application and the second optional resource of the user device (see above) and does not appear to explicitly each but Hoggan teaches: 
prohibiting an application from requesting permission to access a second optional resource of a user device. (e.g. claim 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Hoggan into the invention of Carrara-Swingler, and the motivation for such an implementation would be for the purpose of prohibiting an application operating on a user device from reaching certain entities from which prohibited or blocked information can be retrieved (Hoggan col. 5 ll. 25-28).
Claim 15, this claim is directed to a system containing similar limitations as recited in claim 5 and is rejected using the same rationale to combine the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0067531 discloses a system for brokering application access to capabilities, such as device capabilities. An access broker receives requests from applications to access capabilities. The access broker determines whether to grant access based at least in part on whether the application manifest declares the capability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/           Primary Examiner, Art Unit 2436